DETAILED ACTION
The following is a Non-Final Office Action in response to the Amendment/Remarks received on 23 March 2022.  Claims 1-8 and 10-17 have been amended.  Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 23 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Nos. 16/729,050 and 16/729,063 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 23 March 2022, with respect to the double patent rejection of claims 1, 6-8, 10 and 15-17 have been fully considered and are persuasive in light of receipt of the Terminal Disclaimer filed on 23 March 2022.  The rejections of 1, 6, 10 and 15 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 7, filed 23 March 2022, with respect to object claims 2-4 and 11-13 have been fully considered and are persuasive in light of the claim amendment filed on 23 March 2022.  The objections of 2-4 and 11-13 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 7-9, filed 23 March 2022, with respect to rejected claims 1-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendment filed on 23 March 2022.  The rejections of 1-18 have been withdrawn. 

Claim 9 stands rejected under 35 U.S.C. 112(b), claims 1-4, 7-13 and 16-18 stand rejected under 35 U.S.C. 101 and claims 1, 2, 4, 6-11, 13, 15-18 stand rejected under 35 U.S.C. 103 as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “connecting an external terminal using the data connection port” in line 3.  The claim is unclear as to what to device/system/component/apparatus the data connection port is connected to provide for the generation of human-computer interaction on the external device; hence the claim is rendered indefinite.  For the purpose of examination, the data connection port has been interpreted as being connected to a machining apparatus error connection system.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-13 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As step 1, claim 10 recites a machining apparatus error correction system comprising of concrete devices (i.e. a processor and a storage medium (i.e. a hard disk)), therefore is a machine, which is a statutory category of invention.

As step 2A, prong one, the claims recites “according to the dimensional detection data and dimensional inspection standards, calculate a dimensional correction parameter according to a predetermined correction model …”.

	The limitation of “according to the dimensional detection data and dimensional inspection standards, calculate a dimensional correction parameter according to a predetermined correction model …” (U.S. Patent Publication No. 2020/0209830 A1 (instant application), pgs. 3-4, par. [0076]) is a process performed by use of a mathematical calculation.
	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites a “processor”; “storage medium storing a plurality of instructions”; “set initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards”; “obtain dimensional detection data during machining of a product”; “generate a correction parameter file readable by the machining apparatus”; and “distribute the correction parameter file to a corresponding machining apparatus”.

	The “processor” and “storage medium” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitations of “set initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards”; and “obtain dimensional detection data during machining of a product” represent mere data gathering that is necessary for use of the recited judicial exception, as the initial operating parameters and obtained dimensional detection data are used in the abstract process of calculating the dimensional correction parameter.  The “set(ting)” and “obtain(ing)” are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

The limitation of “generate a correction parameter file readable by the machining apparatus” further represents mere data gathering of information obtained from performing the abstract process of calculating a dimensional correction parameter.  The “generat(ing)” is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

	The limitation of “distribute the correction parameter file to a corresponding machining apparatus” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data output (see MPEP 2106.05(g)).

The “machining apparatus” is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “processor” and “storage medium” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The “set(ting)” and “obtain(ing)” limitations, as discussed above, represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	The limitations of “set initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards”; “obtain dimensional detection data during machining of a product” and “generate a correction parameter file readable by the machining apparatus”, as discussed above, represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

With respect to the limitation of “distribute the correction parameter file to a corresponding machining apparatus”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

The additional element of the “machining apparatus” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

The limitations of claims 11-13 and 16 further details the correction parameter file (claims 11 and 13), the predetermined custom parameters (claim 12) and calculation of the dimensional correction parameter (claim 16).  

Claim 17 recites “store the dimensional detection data and the correction parameters”; “perform big data analysis on the stored dimensional detection data and the correction parameters”; and “modify or improve the correction model based on results of the big data analysis”.

As step 2A, prong one, the claim recites “perform big data analysis on the stored dimensional detection data and the correction parameters”; and “modify or improve the correction model based on results of the big data analysis”.

	The limitations of “perform big data analysis on the stored dimensional detection data and the correction parameters”; and “modify or improve the correction model based on results of the big data analysis” are processes performed by use of mathematical calculations.

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In particular, the claim recites “store the dimensional detection data and the correction parameters”.

The limitation of “store the dimensional detection data and the correction parameters” represents mere data gathering of information obtain for performing the abstract process of comparing data mentally.  The “stor(ing)” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the element of “store the dimensional detection data and the correction parameters” represents an insignificant extra-solution activities of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional element individually and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

Claim 18 recites “generate a human-computer interaction interface on an external terminal connected to the machining apparatus error correction system”.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In particular, the claim recites “generate a human-computer interaction interface on an external terminal …”.

The “external terminal” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “generate a human-computer interaction interface” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “external terminal” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

	The limitation of “generate a human-computer interaction interface”, as discussed above, represents an insignificant extra-solution activities of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to a display of information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

Claim 1 represents an equivalent method claim to claim 10 and is rejected under the same rationale as claim 1.

Claim 2 represents an equivalent method claim to claim 11 and is rejected under the same rationale as claim 11.

Claim 3 represents an equivalent method claim to claim 12 and is rejected under the same rationale as claim 12.

Claim 4 represents an equivalent method claim to claim 13 and is rejected under the same rationale as claim 13.

Claim 7 represents an equivalent method claim to claim 16 and is rejected under the same rationale as claim 16.

Claim 8 represents an equivalent method claim to claim 17 and is rejected under the same rationale as claim 17.

Claim 9 recites “providing a data connection port”; “connecting an external terminal using the data connection port”; “generating a human-computer interaction interface on the external terminal”; and “monitoring the machining apparatus error correction method through the external terminal”.

At step 2A, prong one, the claim recites “monitoring the machining apparatus error correction method through the external terminal”.

The limitation of “monitoring the machining apparatus error correction method through the external terminal”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “monitoring” in the context of the claim encompasses an assessment/review of data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “providing a data connection port”; “connecting an external terminal using the data connection port”; “generating a human-computer interaction interface on the external terminal”.

The limitations “providing a data connection port”; and “connecting an external terminal using the data connection port” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “generate a human-computer interaction interface” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “providing a data connection port”; and “connecting an external terminal using the data connection port” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitation of “generate a human-computer interaction interface”, as discussed above, represents an insignificant extra-solution activities of data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to a display of information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9-11, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0327931 A1 (hereinafter Gu) in view of U.S. Patent No. 6,571,145 A1 (hereinafter Matsumiya).

As per claim 1, Gu substantially teaches the Applicant’s claimed invention.  Gu teaches the limitations of a machining apparatus error correction method implemented in a machining apparatus error correction system, the method comprising: 
setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters (pg. 1, par. [0003] and [0024]; i.e. [0003] - an assembled sequence of commands (e.g. G-code) to control the position of a part that is clamped; and [0024] – “a  computer numerical controlled (CNC) machining system 14 that may create one or more features on the part (e.g., hole 16) through one or more machining processes.”) and dimensional inspection standards (pg. 2, par. [0027], pg. 3, par. [0041] and Fig. 6, element 82; i.e. dimensional information); 
obtaining dimensional detection data during machining of a product (pg. 2, par. [0027]; i.e. “measured dimensions may be taken with respect to an established datum or control surface that may be specified in a corresponding engineering drawing of the part 12.”); and 
according to the dimensional detection data and dimensional inspection standards, calculating a dimensional correction parameter according to a predetermined correction model (pg. 2, par. [0028] and [0030]; i.e. [0028] - “The compensation processor 20 may include, for example and without limitation, a COMP (Capability Optimization for Machining Process) software package that may aid in computing the one or more CNC offsets 24.”; and [0030] – “When a dimension of one or more machined features (e.g., dimensions 34, 36) deviates from the nominal dimensions provided in the drawing, offsets provided by the compensation processor 20 may modify the machining process and attempt to reduce the deviation.”). 

Not explicitly taught are generating a correction parameter file readable by one or more machining apparatuses; and distributing the correction parameter file to a corresponding machining apparatus.

However Matsumiya, in an analogous art of manufacturing apparatuses (col. 1, lines 7-12), teaches the missing limitations of generating a correction parameter file readable by one or more machining apparatuses (col. 2, lines 33-34 and; i.e. “… the correction data file is produced on the basis of the measured results); and 
distributing the correction parameter file to a corresponding machining apparatus (col. 2, lines 34-35; i.e. “The correction data filed is then transferred to the NC machine tool”) for the purpose of altering a process condition with reference to the correction data file (col. 2, lines 36-37).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu to include the addition of the limitations of generating a correction parameter file readable by one or more machining apparatuses; and distributing the correction parameter file to a corresponding machining apparatus to smoothly modify a process condition of a NC machine tool (Matsumiya: col. 1, lines 46-51).

As per claim 2, Gu does not expressly teach a format of the correction parameter file is comprised of predetermined custom parameters of one or more machining apparatuses and correction parameters corresponding to the predetermined custom parameters.

However Matsumiya, in an analogous art of manufacturing apparatuses (col. 1, lines 7-12), teaches the missing limitation of a format of the correction parameter file is comprised of predetermined custom parameters of one or more machining apparatuses and correction parameters corresponding to the predetermined custom parameters (col. 1, lines 59-66 and col. 2, lines 58-67; i.e. col. 1, lines 59-66 - “The correction data file has variables capable of being referred directly or indirectly from the process program. The variables each store a correction value for each processed part.”) for the purpose of altering a process condition with reference to the correction data file (col. 2, lines 36-37).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu to include the addition of the limitation of a format of the correction parameter file is comprised of predetermined custom parameters of one or more machining apparatuses and correction parameters corresponding to the predetermined custom parameters to smoothly modify a process condition of a NC machine tool (Matsumiya: col. 1, lines 46-51).

As per claim 4, Gu does not expressly teach the format of the correction parameter file further is comprised of remark information corresponding to the correction parameters; and the remark information is comprised of the dimensional inspection standards corresponding to the correction parameters.

However Matsumiya, in an analogous art of manufacturing apparatuses (col. 1, lines 7-12), teaches the missing limitations of the format of the correction parameter file further is comprised of remark information corresponding to the correction parameters (col. 1, lines 63-67; “The correction data file has variables capable of being referred directly or indirectly from the process program. The variables each store a correction value for each processed part.”); and 
the remark information is comprised of the dimensional inspection standards corresponding to the correction parameters (col. 3, lines 1-3; i.e. “The correction data file producing means may act a predetermined range from a limit value of a design tolerance for each processed part as a correction range.”) for the purpose of altering a process condition with reference to the correction data file (col. 2, lines 36-37).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu to include the addition of the limitations of the format of the correction parameter file further is comprised of remark information corresponding to the correction parameters; and the remark information is comprised of the dimensional inspection standards corresponding to the correction parameters to smoothly modify a process condition of a NC machine tool (Matsumiya: col. 1, lines 46-51).

As per claim 6, Gu does not expressly teach before calculating the dimensional correction parameter according to the predetermined correction model and generating the correction parameter file readable by the one or more machining apparatuses, the method further comprises: 
setting a safe interval, correction intervals, and alarm intervals according to a dimensional inspection standard range; and 
determining an interval in which the dimensional detection data is located; 
wherein: 
if the dimensional detection data is located within the safe interval, the method is ended; 
if the dimensional detection data is located within one of the correction intervals, the method continues; and 
if the dimensional detection data is located within one of the alarm intervals, the method is ended and an alarm is issued.

However Matsumiya, in an analogous art of manufacturing apparatuses (col. 1, lines 7-12), teaches the missing limitations of before calculating the dimensional correction parameter according to the predetermined correction model and generating the correction parameter file readable by the one or more machining apparatuses, the method further comprises: 
setting a safe interval (col. 5, lines 8-10; i.e. “within the tolerance range”), correction intervals (col. 5, lines 18-30; i.e. “If the measured results are contained within the control ranges as in the cases of A and C, it is required to correct the process conditions so that they come to A' and C'.”), and alarm intervals according to a dimensional inspection standard range (col. 5, lines col. 5, lines 30-33; i.e. “exceeds a predetermined multiple of the tolerance”); and 
determining an interval in which the detection data are located; 
wherein: 
if the dimensional detection data is located within the safe interval, the method is ended (col. 5, lines 8-10; i.e. “within the tolerance range” no correction is required); 
if the dimensional detection data is located within one of the correction interval, the method continues (col. 5, lines 18-30; i.e. when data is located within control ranges of A and C there is a requirement to correct the process condition); and 
if the dimensional detection data is located within one of the alarm interval, the method is ended and an alarm is issued (col. 5, lines 30-33; i.e. data exceeding a predetermined multiple of the tolerance an alarm process is executed) for the purpose of altering a process condition with reference to the correction data file (col. 2, lines 36-37).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu to include the addition of the limitations of before calculating the dimensional correction parameter according to the predetermined correction model and generating the correction parameter file readable by the one or more machining apparatuses, the method further comprises: setting a safe interval, correction intervals, and alarm intervals according to a dimensional inspection standard range; and determining an interval in which the detection data are located; wherein: if the dimensional detection data is located within the safe interval, the method is ended; if the dimensional detection data is located within one of the correction interval, the method continues; and if the dimensional detection data is located within one of the alarm interval, the method is ended and an alarm is issued to smoothly modify a process condition of a NC machine tool (Matsumiya: col. 1, lines 46-51).

As per claim 7, Gu teaches the limitations of the step of calculating the dimensional correction parameter according to the predetermined correction model comprises: 
establishing key dimensional associations based on machining procedures and positioning references (pg. 2, par. [0030]-[0032]; i.e. global and local offsets); and 
calculating the dimensional correction parameter corresponding to a key dimension according to an association among the dimensional detection data, inspection parameters, and the key dimension (pg. 5, par. [0045], pg. 5, par. [0061], [0062] and [0064] and pg. 6, par. [0071]).

As per claim 9, Gu teaches the limitations of providing a data connection port (pg. 8, par. [0097] and pg. 9, par. [0106]; i.e. a connection of a computer for use in a direct link/wireless communication protocol a CNC machine); 
connecting an external terminal (i.e. an HMI of a computer attached to a CNC machine) using the data connection port (pg. 8, par [0096] and [0097] and pg. 9, par. [0106]; i.e. the connection of the computer for use in the direct link/wireless communication protocol with a compensation processor); 
generating a human-computer interaction interface on the external terminal (pg. 9, par. [0104]; i.e. “the HMI 400 is represented as an interactive screen or display.”); and 
monitoring the machining apparatus error correction method through the external terminal (pg. 9, par. [0105] and [0106]; i.e. [0105] – “… the HMI 400 includes descriptions 410 of variables 412. The variables 412 correspond to G-code used in a compensation program, as illustrated in Table 1. A column of current values 414 and a column of adjustments 416 are also included.”; and [0106] – “The operator may receive the global and local compensation variables based on solutions to the compensation equations occurring within a compensation processor as part of the compensation determination block 314.”).

As per claim 10, Gu substantially teaches the Applicant’s claimed invention.  Gu teaches the limitations of a machining apparatus error correction system comprising: 
a processor (pg. 8, par. [0096]; i.e. processing component of a laptop computer, desktop computer or tablet device); and 
a storage medium (i.e. a memory component of the laptop computer, desktop computer or tablet device) storing a plurality of instructions, which when executed by the processor (pg. 8, par. [0096]), cause the processor to: 
set initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters (pg. 1, par. [0003] and [0024]; i.e. [0003] - an assembled sequence of commands (e.g. G-code) to control the position of a part that is clamped; and [0024] – “a  computer numerical controlled (CNC) machining system 14 that may create one or more features on the part (e.g., hole 16) through one or more machining processes.”) and dimensional inspection standards (pg. 2, par. [0027], pg. 3, par. [0041] and Fig. 6, element 82; i.e. dimensional information); and 
obtain dimensional detection data during machining of a product (pg. 2, par. [0027]; i.e. “measured dimensions may be taken with respect to an established datum or control surface that may be specified in a corresponding engineering drawing of the part 12.”); and 
according to the dimensional detection data and dimensional inspection standards, calculate a dimensional correction parameter according to a predetermined correction model (pg. 2, par. [0028] and [0030]; i.e. [0028] - “The compensation processor 20 may include, for example and without limitation, a COMP (Capability Optimization for Machining Process) software package that may aid in computing the one or more CNC offsets 24.”; and [0030] – “When a dimension of one or more machined features (e.g., dimensions 34, 36) deviates from the nominal dimensions provided in the drawing, offsets provided by the compensation processor 20 may modify the machining process and attempt to reduce the deviation.”).

Not explicitly taught are generate a correction parameter file readable by one or more machining apparatuses; and 
distribute the correction parameter file to a corresponding machining apparatus.

However Matsumiya, in an analogous art of manufacturing apparatuses (col. 1, lines 7-12), teaches the missing limitations of generate a correction parameter file readable by one or more machining apparatuses (col. 2, lines 33-34 and; i.e. “… the correction data file is produced on the basis of the measured results); and 
distribute the correction parameter file to a corresponding machining apparatus (col. 2, lines 34-35; i.e. “The correction data filed is then transferred to the NC machine tool”) for the purpose of altering a process condition with reference to the correction data file (col. 2, lines 36-37).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu to include the addition of the limitations of generate a correction parameter file readable by one or more machining apparatuses; and distribute the correction parameter file to a corresponding machining apparatus to smoothly modify a process condition of a NC machine tool (Matsumiya: col. 1, lines 46-51).

As per claim 11, Gu does not expressly teach a format of the correction parameter file is comprised of predetermined custom parameters of the one or more machining apparatuses and correction parameters corresponding to the predetermined custom parameters.

However Matsumiya, in an analogous art of manufacturing apparatuses (col. 1, lines 7-12), teaches the missing limitation of a format of the correction parameter file is comprised of predetermined custom parameters of the one or more machining apparatuses and correction parameters corresponding to the predetermined custom parameters (col. 1, lines 59-66 and col. 2, lines 58-67; i.e. col. 1, lines 59-66 - “The correction data file has variables capable of being referred directly or indirectly from the process program. The variables each store a correction value for each processed part.”) for the purpose of altering a process condition with reference to the correction data file (col. 2, lines 36-37).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu to include the addition of the limitation of a format of the correction parameter file is comprised of predetermined custom parameters of the one or more machining apparatuses and correction parameters corresponding to the predetermined custom parameters to smoothly modify a process condition of a NC machine tool (Matsumiya: col. 1, lines 46-51).

As per claim 13, Gu does not expressly teach the format of the correction parameter file further is comprised of remark information corresponding to the correction parameters; and 
the remark information is comprised of the dimensional inspection standards corresponding to the correction parameters.

However Matsumiya, in an analogous art of manufacturing apparatuses (col. 1, lines 7-12), teaches the missing limitations of the format of the correction parameter file further is comprised of remark information corresponding to the correction parameters (col. 1, lines 63-67; “The correction data file has variables capable of being referred directly or indirectly from the process program. The variables each store a correction value for each processed part.”); and 
the remark information is comprised of the dimensional inspection standards corresponding to the correction parameters (col. 3, lines 1-3; i.e. “The correction data file producing means may act a predetermined range from a limit value of a design tolerance for each processed part as a correction range.”) for the purpose of altering a process condition with reference to the correction data file (col. 2, lines 36-37).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu to include the addition of the limitations of the format of the correction parameter file further is comprised of remark information corresponding to the correction parameters; and the remark information is comprised of the dimensional inspection standards corresponding to the correction parameters to smoothly modify a process condition of a NC machine tool (Matsumiya: col. 1, lines 46-51).

As per claim 15, Gu does not expressly teach wherein before calculating the dimensional correction parameter according to the predetermined correction model and generating the correction parameter file readable by the corresponding machining apparatus, the processor is further configured to: 
set a safe interval, correction intervals, and alarm intervals according to a dimensional inspection standard range; and 
determine the interval in which the dimensional detection data is located; 
wherein: 
if the dimensional detection data is located within the safe interval, the method is ended; 
if the dimensional detection data is located within one of the correction intervals, the method continues; and 
if the dimensional detection data is located within one of the alarm intervals, the method is ended and an alarm is issued.

However Matsumiya, in an analogous art of manufacturing apparatuses (col. 1, lines 7-12), teaches the missing limitations of before calculating the dimensional correction parameter according to the predetermined correction model and generating the correction parameter file readable by the one or more machining apparatuses, the method further comprises: 
set a safe interval (col. 5, lines 8-10; i.e. “within the tolerance range”), correction intervals (col. 5, lines 18-30; i.e. “If the measured results are contained within the control ranges as in the cases of A and C, it is required to correct the process conditions so that they come to A' and C'.”), and alarm intervals according to a dimensional inspection standard range (col. 5, lines col. 5, lines 30-33; i.e. “exceeds a predetermined multiple of the tolerance”); and 
determine an interval in which the dimensional detection data is located; 
wherein: 
if the dimensional detection data is located within the safe interval, the method is ended (col. 5, lines 8-10; i.e. “within the tolerance range” no correction is required); 
if the dimensional detection data is located within one of the correction interval, the method continues (col. 5, lines 18-30; i.e. when data is located within control ranges of A and C there is a requirement to correct the process condition); and 
if the dimensional detection data is located within one of the alarm interval, the method is ended and an alarm is issued (col. 5, lines 30-33; i.e. data exceeding a predetermined multiple of the tolerance an alarm process is executed) for the purpose of altering a process condition with reference to the correction data file (col. 2, lines 36-37).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu to include the addition of the limitations of before calculating the dimensional correction parameter according to the predetermined correction model and generating the correction parameter file readable by the one or more machining apparatuses, the method further comprises: set a safe interval, correction intervals, and alarm intervals according to a dimensional inspection standard range; and determine an interval in which the dimensional detection data is located; wherein: if the dimensional detection data is located within the safe interval, the method is ended; if the dimensional detection data is located within one of the correction interval, the method continues; and if the dimensional detection data is located within one of the alarm interval, the method is ended and an alarm is issued to smoothly modify a process condition of a NC machine tool (Matsumiya: col. 1, lines 46-51).

As per claim 16, Gu teaches the limitations of the processor calculates the dimensional correction parameter according to the predetermined correction model by: 
establishing key dimensional associations based on machining procedures and positioning references (pg. 2, par. [0030]-[0032]; i.e. global and local offsets); and
calculating the dimensional correction parameter corresponding to a key dimension according to an association among the dimensional detection data, inspection parameters, and the key dimension (pg. 5, par. [0045], pg. 5, par. [0061], [0062] and [0064] and pg. 6, par. [0071]).

As per claim 18, Gu teaches the limitation of the processor is further configured to:
generate a human-computer interaction interface (pg. 9, par. [0104]; i.e. “the HMI 400 is represented as an interactive screen or display.”) on an external terminal (i.e. an HMI of a computer attached to a CNC machine) connected to the machining apparatus
error correction system (pg. 8, par [0096] and [0097] and pg. 9, par. [0106]; i.e. the connection of the computer for use in the direct link/wireless communication protocol with a compensation processor).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Matsumiya in view of U.S. Patent Publication No. 2017/0308057 A1 (hereinafter Kreidler).

As per claim 8, the combination of Gu in view of Matsumiya does not expressly teach storing the dimensional detection data and the correction parameters; 
performing big data analysis on the stored dimensional detection data and the dimensional correction parameters; and 
modifying or improving the dimensional correction model based on results of the big data analysis.

However Kreidler, in an angolous art of machining systems (pg. 1, par. [0001]), teaches the missing limitations of storing dimensional detection data (pg. 3, par. [0022] and [0025] and pg. 7, par. [0084] and [0085]; i.e. non-real time process data) and dimensional correction parameters (pg. 3, par. [0022]; i.e. a compensation table); 
performing big data analysis on the stored dimensional detection data and the dimensional correction parameters (pg. 7, par. [0084]; i.e. data analysis using a part analytics method); and 
modifying or improving a dimensional correction model based on results of the big data analysis (pg. 6, par. [0071]; i.e. an error compensation table) for the purpose of machining a workpiece (pg. 1, par. [0001]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu in view of Matsumiya to include the addition of the limitations of storing dimensional detection data and dimensional correction parameters; performing big data analysis on the stored dimensional detection data and the dimensional correction parameters; and 
modifying or improving a dimensional correction model based on results of the big data analysis to advantageously yield information about a quality of workpiece immediately or shortly after a machining process, thus allowing a systematic error analysis and error elimination over a full process chain from engineering over machining to a finished workpiece (Kreidler: col. 2, par. [0011]).

As per claim 17, the combination of Gu in view of Matsumiya does not expressly teach the processor is further configured to: 
store the dimensional detection data and the dimensional correction parameters; 
perform big data analysis on the stored dimensional detection data and the dimensional correction parameters; and 
modify or improve the dimensional correction model based on results of the big data analysis.

However Kreidler, in an angolous art of machining systems (pg. 1, par. [0001]), teaches the missing limitations of store dimensional detection data (pg. 3, par. [0022] and [0025] and pg. 7, par. [0084] and [0085]; i.e. non-real time process data) and dimensional correction parameters (pg. 3, par. [0022]; i.e. a compensation table); 
perform big data analysis on the stored dimensional detection data and the dimensional correction parameters (pg. 7, par. [0084]; i.e. data analysis using a part analytics method); and 
modify or improve a dimensional correction model based on results of the big data analysis (pg. 6, par. [0071]; i.e. an error compensation table) for the purpose of machining a workpiece (pg. 1, par. [0001]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gu in view of Matsumiya to include the addition of the limitations of store dimensional detection data and dimensional correction parameters; perform big data analysis on the stored dimensional detection data and the dimensional correction parameters; and modify or improve a dimensional correction model based on results of the big data analysis to advantageously yield information about a quality of workpiece immediately or shortly after a machining process, thus allowing a systematic error analysis and error elimination over a full process chain from engineering over machining to a finished workpiece (Kreidler: col. 2, par. [0011).
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to machining systems.

U.S. Patent Publication No. 2009/0033271 A1 discloses a machine tool capable of automatically correcting an orientation of a workpiece or machining attachment based on detection results from position detectors that the machine tool inherently has.  

U.S. Patent Publication No. 2011/0009031 A1 discloses a method for machining workpieces, in particular for grinding a surface of non-round workpieces, and to a device for carrying out this method.

U.S. Patent Publication No. 2020/0174442 A1 discloses a machining parameter adjustment system and a machining parameter adjustment method suitable for a machine tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117